Case 1:15-cv-07433-LAP Document 1201-26 Filed 01/27/21 Page 1 of 28




     EXHIBIT 10
  (Filed Under Seal)
Flight logsCase
            reveal1:15-cv-07433-LAP
                    trips Bill Clinton and Document  1201-26
                                           Alan Dershowitz      Filed
                                                           took on     01/27/21
                                                                   Jeffrey Epstein'sPage  2 of Page
                                                                                     private... 28 1 of 27




           Feedback           Like   3.1m    Follow @MailOnline                                       Wednesday, Nov 18th 2015 1PM 82°F      4PM 82°F         5-Day Forecast




           Home U.K. News Sports U.S. Showbiz Australia Femail Health Science Money Video Travel Columnists
           Latest Headlines     News    World News   Arts   Headlines   Pictures   Most read   News Board   Wires                                                     Login




                  Police gun battle at       We did it and this is      Homeland Security       'Run baby, run!'    EXCLUSIVE: 'On           Is this the moment       White House tries to
                  Paris apartment            how: ISIS boasts of        singled out             Couple reveal how   your knees! Show         Paris mastermind's       reassure over


       All aboard the 'Lolita Express': Flight logs                                                                       Site   Web   Enter your search

       reveal the many trips Bill Clinton and Alan
       Dershowitz took on pedophile Jeffrey
       Epstein's private jet with anonymous women
       •    Flight logs for Jeffrey Epstein's private plane dubbed the 'Lolita Express'
            were published for the first time on Thursday
       •    They show that former President Bill Clinton boarded the plane with women
            believed to have been involved in creating underage sex slave ring
       •    Alleged victim Virginia Roberts says she was recruited as a slave when                                                                     1:39
            she was 15, and that she was forced to have sex with both Prince Andrew
            and Harvard law profession Alan Dershowitz                                                                       A lot more Star Wars Battlefront coming! -
       •    The latter, she says, molested her mid-flight on the private jet                                                               TURN BASED
       •    Both the Duke of York and Dershowitz have fiercely denied their
            involvement in the ring
                                                                                                                         + More Videos
       By DAILYMAIL.COM REPORTER
       PUBLISHED: 23:14 EST, 22 January 2015 | UPDATED: 15:54 EST, 23 January 2015



                                                                            1.5k
                                                                            shares

       Just released flight records show Harvard law professor Alan Dershowitz has been flying with
       convicted pedophile Jeffrey Epstein on the financier's private jet dubbed the 'Lolita Express' since as
       early as 1997, despite public statements that they were only acquaintances.
       The high-profile lawyer has been distancing himself from Epstein ever since a young woman named
       Virginia Roberts filed a lawsuit claiming she was recruited to work as a 'sex slave' for Epstein when
       she was just 15, naming both Dershowitz and Prince Andrew as two of her molesters.
       The flight records, obtained by Gawker, also show former President Bill Clinton rode on Epstein's jet
       at least 11 times, and often with two of Epstein's female associates believed to have provided the
       dozens of underage girls to their boss and his well-connected friends.
       Scroll down for video




                                                                                                                                                         Home        Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
Flight logsCase
            reveal1:15-cv-07433-LAP
                    trips Bill Clinton and Document  1201-26
                                           Alan Dershowitz      Filed
                                                           took on     01/27/21
                                                                   Jeffrey Epstein'sPage  3 of Page
                                                                                     private... 28 2 of 27


                                                                                                                             Like                  Follow
                                                                                                                             Daily Mail            @DailyMail

                                                                                                                             Follow                +1
                                                                                                                             Daily Mail            Daily Mail


                                                                                                                      FEMAIL TODAY
                                                                                                                        Gone with the wind!
                                                                                                                        Duchess of Cambridge
                                                                                                                      struggles to contain her
                                                                                                                      bouncy locks as she
                                                                                                                      visits London
                                                                                                                      conference to make a
                                                                                                                      rare public speech


                                                                                                                        REVEALED: Charlie
                                                                                                                        Sheen spent over
                                                                                                                      $1.6M in a YEAR on
                                                                                                                      prostitutes while HIV-
                                                                                                                      positive and 'paid extra
                                                                                                                      to not use condoms and
                                                                                                                      favored 'pre-op
                                                                                                                      transsexuals''

                                                                                                                        Charlie Sheen's 'sex
                                                   +16                                                        +16       contract': Partners
                                                                                                                      signed non-disclosure
                                                                                                                      form before meeting
       Passengers: Newly-released flight logs show Harvard law profession Alan Dershowitz (left) and former           HIV-positive star as
       President Bill Clinton (right) flew several times on pedophile Jeffrey Epstein's private plane                 assistant says he lives
                                                                                                                      locked in a 'drug-den'


                                                                                                                        'I wish it didn't
                                                                                                                        happen': Gwen Stefani
                                                                                                                      reflects on her divorce
                                                                                                                      from Gavin Rossdale
                                                                                                                      and admits there are 'so
                                                                                                                      many bad things' about
                                                                                                                      split
                                                                                                                      Now with Blake Shelton

                                                                                                                        No Victoria's Secret
                                                                                                                        freebies? Kendall
                                                                                                                      Jenner goes braless in a
                                                                                                                      white bodysuit as she
                                                                                                                      touches down in
                                                                                                                      Melbourne with sister
                                                                                                                      Kylie


                                                                                                                       'He abused his power':
                                                                                                                       Reign star Caitlin
                                                                                                                      Stasey reveals she was
                                                                                                                      sexually harassed by a
                                                                                                                      Hollywood agent, as she
                                                                                                                      poses to promote body
                                                                                                                      positivity


                                                                                                                        'I'm more interested in
                                                                                                                        Brad at 50 than 40':
                                                                                                                      Angelina Jolie insists
                                                                                                                      Pitt is better with age as
                                                                                                                      she reveals they've had
                                                                                                                      'big fights' and gone
                                                                                                                      'head to head'


                                                                                                                        Martin Sheen chokes
                                                                                                                        up talking about
                                                                                                                      'courageous' Charlie
                                                                                                                      and reveals he fully
                                                                                                                      supported his son going
                                                                                                                      public about his HIV
                                                                                                                      status


                                                                                                                       Jennifer Garner
                                                                                                                       radiates happiness
                                                                                                              +16     and poise while flashing
                                                                                                                      a hint of cleavage as
       Claims: Virginia Roberts says she was recruited to work as a sex slave for Epstein when she was just 15, and   she arrives solo to host
       has named Dershowitz and Prince Andrew as two of the men she was forced to have sex with. Roberts              charity gala
       pictured with the Duke of York                                                                                 Amid Ben Affleck divorce


                                                                                                                        Christmas with the
                                                                                                                        Afflecks! Jennifer
                                                                                                                      Garner 'will join ex Ben
                                                                                                                      for the holidays for the
                                                                                                                      sake of their three
                                                                                                                      children'
                                                                                                                      They have three kids




                                                                                                                                                   Home         Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
Flight logsCase
            reveal1:15-cv-07433-LAP
                    trips Bill Clinton and Document  1201-26
                                           Alan Dershowitz      Filed
                                                           took on     01/27/21
                                                                   Jeffrey Epstein'sPage  4 of Page
                                                                                     private... 28 3 of 27




                                                                                                                            Kate bares all: Moss
                                                                                                                            poses naked in her
                                                                                                                          favorite images from her
                                                                                                                          three decades in fashion
                                                                                                                          for new photography
                                                                                                                          exhibition
                                                                                                               +16        Iconic British model


       Lolita express: Epstein's Boeing 727 on the ground at Basingstoke Airport in August 2012. He used it to fly Bill     Jennifer Lawrence
       Clinton between a string of destinations. Picture from airport-data. com                                             shows off her slender
                                                                                                                          curves in white figure-
                                                                                                                          hugging dress as she
       According to court documents, Epstein's former assistant Sarah Kellen and socialite Ghislaine
                                                                                                                          joins Hunger Games co-
       Maxwell allegedly found and groomed the underage girls to pimp out to Epstein and his friends.                     stars for TV appearance
       Kellen received immunity for her part in the ring during Epstein's court case in the mid-2000s, while              in New York
       Maxwell was never charged and has furiously denied involvement.
       In court filings, Roberts maintains that she never had sexual relations with Clinton - or knew of him               No time for a glam
       taking an interest in any of Epstein's other 'massage' girls - though he was sometimes present on                   squad! Single mother-
                                                                                                                          of-two Halle Berry, 49,
       the banker's private Caribbean island during her years of work.                                                    goes makeup-free and
       On Thursday, Dershowitz appeared on the Today show to emphatically deny claims he had sex with                     shows off unbrushed
                                                                                                                          ombre locks at JFK
       then-underage Roberts, saying she was 'making the whole thing up'.                                                 airport
       'I was never in the presence of a single underage woman,' he said. 'I never saw [Epstein] doing
       anything improper. I was not a witness. I was not a participant. And I will prove it.'                               She speaks! Melania
                                                                                                                            Trump sits down for
       On Wednesday, Roberts lodged fresh documents in Florida detailing the alleged abuse she suffered                   first broadcast interview
       at the Duke of York's hands, including how she had an orgy with him and eight other young girls.                   with The Donald for
                                                                                                                          ABC's 20/20
                                                                                                                          The Donald's wife could
                                                                                                                          be the next First Lady


                                                                                                                            'My baking cabinet is
                                                                                                                            #goals!': Khloe
                                                                                                                          Kardashian reveals
                                                                                                                          more of her organized
                                                                                                                          kitchen... including mini
                                                                                                                          trays of cake toppings
                                                                                                                          with tiny scoopers


                                                                                                                            She's always on
                                                                                                                            brand! Kylie Jenner
                                                                                                                          wears a bodycon lace-
                                                                                                                          up dress from her new
                                                                                                                          line as she and Kendall
                                                                                                                          promote the range in
                                                                                                                          Melbourne
                                                                                                                          Siblings Down Under

                                                                                                                            Thousands of women
                                                                                                                            and $2,100-a-day
                                                                                                                          drugs binges... All while
                                                                                                                          knowing he was HIV
                                                                                                                          positive: Decadence
                                                                                                                          that destroyed
                                                                                                                          Hollywood Prince
                                                                                                                          Charlie Sheen
                                                                                                               +16
                                                                                                                            'My financial situation
       Flight logs from August 2002 show Bill Clinton aboard the plane with Kevin Spacey and Charles Tucker                 is not great': Charlie
                                                                                                                          Sheen 'to sell 2 of his 3
                                                                                                                          Beverly Hill mansions'
                                                                                                                          after paying $10 million
                                                                                                                          in 'shakedowns' to keep
                                                                                                                          HIV secret


                                                                                                                            Is he boring you,
                                                                                                                            Harper? Four-year-old
                                                                                                                          Beckham YAWNS after
                                                                                                                          meeting Prince Harry at
                                                                                                                          charity soccer match...
                                                                                                                          while her older brothers
                                                                                                                          look on in awe


       They apparently took a trip together from JFK airport with Jeffrey Epstein ('JE') and Ghislaine Maxwell ('GM')       Shakira and partner
                                                                                                                            Gerard Pique deny
                                                                                                                          claims they have been
                                                                                                                          blackmailed over sex
                                                                                                                          tape by a former
                                                                                                                          employee
                                                                                                                          They have two children




                                                                                                                                                      Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
Flight logsCase
            reveal1:15-cv-07433-LAP
                    trips Bill Clinton and Document  1201-26
                                           Alan Dershowitz      Filed
                                                           took on     01/27/21
                                                                   Jeffrey Epstein'sPage  5 of Page
                                                                                     private... 28 4 of 27




                                                                                                                             Justin Bieber emerges
                                                                                                                             for first live
                                                                                                                           performance since
                                                                                                                 +16       posting a heartfelt
                                                                                                                           tribute to his friend who
       Flying solo: Another log shows Dershowitz on the plane - without his wife - on two journeys in 2005                 died in the Paris terror
                                                                                                                           attacks


                                                                                                                             Thor blimey! Chris
                                                                                                                             Hemsworth displays
                                                                                                                           his bulging biceps in
                                                                                                                           tight-fitting T-shirt...
                                                                                                                           after attending Sydney
                                                                                                                           premiere of new movie
                                                                                                                           In The Heart Of The Sea


                                                                                                                             Beauty guru Bobbi
                                                                                                                             Brown slams
                                                                                                                           contouring craze loved
                                                                                                                           by celebrities saying it
                                                                                                                           'looks like dirt' and
                                                                                                                           insists women shouldn't
                                                                                                                           fake big lips and brows


                                                                                                                            Foxx-y lady! Jamie's
                                                                                                                            daughter Corinne
                                                                                                                           stuns in lace ensemble
                                                                                                                           as she is named Miss
                                                                                                                           Golden Globe 2016
                                                                                                                           ahead of January
                                                                                                                           ceremony
                                                                                                                 +16       Dad's an Oscar winner

                                                                                                                            Taylor Swift slips her
       The prominent lawyer is again seen in the log flying with Epstein in October 1998 - again, without his wife
                                                                                                                            slender legs into
                                                                                                                           skinny jeans as she
       But on Thursday, Dershowitz said that, while Roberts claims she had sex with him at Epstein's                       switches her preppy
       Caribbean Island and his New Mexico ranch, he had only ever been there briefly with his wife and                    style for vampy all-black
       daughter.                                                                                                           on dinner date
                                                                                                                           No sign of Calvin Harris
       He claims that the third accusation - that he had sex with Roberts on a private plane - is false and
       that flight manifests will prove he was never aboard the plane with her.
                                                                                                                            Nobody's looking at
       'I've ever seen her and I've never met her,' he insisted. 'She is categorically lying and making the                 the shoes! Jourdan
       whole thing up... This is Pinocchio's nose growing longer and longer.'                                              Dunn sizzles as she
                                                                                                                           strips down to her lacy
       He insisted that his relationship with Epstein had been entirely 'academic' and that he had only ever               undies in footwear
       met with him in the presence of dignitaries and professors. He told the American Lawyer that reports                campaign... after
       that the two were 'chummy' were 'a total bum rap'.                                                                  blasting 'BS' Victoria's
                                                                                                                           Secret
       While Epstein did donate to Dershowitz's university in 2003, flight records show that their familiarity
       goes all the way back to December 1997 when the lawyer first rode on his jet from Palm Beach,                        Murdered Justin
                                                                                                                            Bieber and
       Florida to New Jersey's Teterboro Airport with Epstein's gal-pal Maxwell and a slew of woman
                                                                                                                           androgynous Benedict
       identified without their last names on the flight log.                                                              Cumberbatch make
       Their names were simply jotted down as 'Hazel', 'Claire' and one other anonymous 'female'.                          hilarious cameos
                                                                                                                           alongside Ben Stiller in
                                                                                                                           Zoolander 2 trailer
                                                                                                                           Anticipated sequel

                                                                                                                             You're so vain, Warren
                                                                                                                             Beatty! Carly Simon
                                                                                                                           finally confirms her ex
                                                                                                                           inspired part of her 1972
                                                                                                                           hit... but remains silent
                                                                                                                           on the other two men
                                                                                                                           Sang about her ex


                                                                                                                            Adele highlights her
                                                                                                                            slimmer figure in a
                                                                                                                           glamorous embellished
                                                                                                                           gown at Radio City
                                                                                                                           performance... as her
                                                                                                                           new album leaks online
                                                                                                                           Back after long hiatus


                                                                                                                             'He makes me realize
                                                                                                                             things about myself':
                                                                                                                           Adele says motherhood
                                                                                                                           has changed her in
                                                                                                                           'every way possible' and
                                                                                                                           admits son's upbringing
                                                                                                                 +16       will be 'different' to hers


       Long-distance: Epstein's private jet can cross the Atlantic without refueling, which allowed him to use it to fly    Adele proves she's
       Bill Clinton around Africa                                                                                           unstoppable as
                                                                                                                           comeback song Hello           Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
Flight logsCase
            reveal1:15-cv-07433-LAP
                    trips Bill Clinton and Document  1201-26
                                           Alan Dershowitz      Filed
                                                           took on     01/27/21
                                                                   Jeffrey Epstein'sPage  6 of Page
                                                                                     private... 28 5 of 27


                                                                                                                           becomes the fastest-
                                                                                                                           selling single in 18
                                                                                                                           years
                                                                                                                           The multi award-winning
                                                                                                                           musician can celebrate

                                                                                                                            Good as gold!
                                                                                                                            Christina Milian shows
                                                                                                                           off her makeup-free
                                                                                                                           morning face then hits
                                                                                                                           up the club later that
                                                                                                                           night in the same outfit
                                                                                                                           Dip It Low hitmaker

       A log from March 1998 shows that Epstein met Prince Andrew's ex-wife Sarah Fegurson and their kids
                                                                                                                             Now that's a flare for
                                                                                                                             fashion! Kendall
                                                                                                                           Jenner catches the eye
                                                                                                                           in wide-leg jumpsuit as
                                                                                                                           she unveils new
                                                                                                                           clothing range with
                                                                                                                           sister Kylie
                                                                                                                           Sisters are in Australia

                                                                                                                            Kate Upton looks
                                                                                                                            radiant in leggings and
                                                                                                                           a sports jacket as she
                                                                                                                           enjoys low-key walk
                                                                                                                           with her pet pooch
                                                                                                                           The 23-year-old model
                                                                                                                           was in Beverly Hills


                                                                                                                             Magic Johnson sends
                                                                                                                             well wishes to Charlie
                                                                                                                           Sheen after his shock
                                                                                                                           HIV revelation and calls
                                                                                                                           on the troubled star to
                                                                                                                           join him in advocacy
                                                                                                                           work

                                                                                                                     +16
                                                                                                                            David Beckham is
                                                                                                                            crowned People
       In February 2002, Bill Clinton flew on Epstein's plane with model Naomi Campbell, according to the log              magazine's Sexiest Man
                                                                                                                           Alive 2015 on Jimmy
       When confronted with the flight information by Gawker, Dershowitz admitted that he had known                        Kimmel Live and says
       Epstein since 1997 and rode on the banker's jet to attend Limited Brands CEO Les Wexner's 60th                      he has never felt 'sexy
                                                                                                                           or attractive'
       birthday.
       And the ride up to Wexner's birthday wasn't just a one off thing. The logs show Dershowitz                            Sofia Vergara shows
       continued to fly on Epstein's plane including a October 1998 flight from Massachusetts to New                         off her curves in
       Jersey and a 1999 trip from New Jersey to Martha's Vineyard.                                                        workout gear as she
                                                                                                                           enjoys a spa day ahead
       A 2005 jaunt from Massachusetts to Montreal shows Dershowitz traveled with Epstein, a woman                         of her weekend wedding
       named 'Tatianna' and others.                                                                                        to Joe Manganiello
                                                                                                                           Set to wed on Sunday
       Despite telling Gawker that he has a 'very clear, unequivocal recollection' of never being on a plane
       with 'young women' he has a hard time explaining who the single-named females are who scatter
                                                                                                                             Pamela Anderson
       the flight logs.
                                                                                                                             flaunts her stunning
       He said he doesn't know who 'Hazel' or 'Claire' were, and that 'Tatianna' may have been a twenty-                   legs in mini skirt and
                                                                                                                           elegant white coat as
       something woman who was friends with Epstein's girlfriend, but that he never flew with her.
                                                                                                                           she shows off her chic
       And he also finds it hard to explain why his wife doesn't appear to join him on the flights, who he                 style for arrival at LAX
       publicly said accompanies him nearly everywhere in statements issued in the wake of the lawsuit.                    Cured from Hepatitis C


                                                                                                                            'My wife keeps me
                                                                                                                            sane': Sir Tom Jones
                                                                                                                           says his childhood
                                                                                                                           sweetheart Linda is the
                                                                                                                           only person who
                                                                                                                           understands him
                                                                                                                           The singer opened up


                                                                                                                             Stylish Sharon Stone
                                                                                                                             keeps it chic in an
                                                                                                                           embellished blouse and
                                                                                                                           tailored trousers as she
                                                                                                                           attends CNN Heroes
                                                                                                                           tribute in New York
                                                                                                                           She's fabulous at 57


                                                                                                                            Blooming lovely!
                                                                                                                            Pregnant Rose Byrne
                                                                                                                           shows off her growing
                                                                                                                           baby bump in chic black
                                                                                                                           gown as she steps out
                                                                                                                           with boyfriend Bobby
                                                                                                                           Cannavale


                                                                                                                            She's head over heels!
                                                                                                                            Whitney Port shows
                                                      +16                                                            +16   off her athleticism and
                                                                                                                           svelte figure as she
                                                                                                                           does a handstand in a
       Young: Virginia Roberts (left) is currently in the middle of a high-profile lawsuit against Epstein (right)         bikini while on
                                                                                                                           honeymoon in Fiji
       'She travels with me all over. On occasion, she's working or travels separately. I travel with her
       almost all the time, not all the time,' he told Gawker. 'I have a very clear, unequivocal recollection               Floyd Mayweather
       that I was never on a plane with any young women, period.'                                                           splashes out on
                                                                                                                           $45,000 Mercedes for
       It should be noted though that flight records are kept by pilots mostly to keep time, and could contain             son Koraun's 16th
       inaccuracies as to passengers.                                                                                      birthday
                                                                                                                           The 38 year old
       Further discrediting Dershowitz's claim not to be close with Epstein is a Vanity Fair story from 2003               undefeated champion
       in which he says that he would stand by Epstein, even if he filed for bankruptcy.                                                              Home   Top
                                                                                                                           spoiled his son




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
Flight logsCase
            reveal1:15-cv-07433-LAP
                    trips Bill Clinton and Document  1201-26
                                           Alan Dershowitz      Filed
                                                           took on     01/27/21
                                                                   Jeffrey Epstein'sPage  7 of Page
                                                                                     private... 28 6 of 27


       'Absolutely. I would be as interested in him as a friend if we had hamburgers on the boardwalk in
       Coney Island and talked about his ideas,' he told the magazine.                                                    Can age-gap
                                                                                                                          relationships EVER
       He responded to the Vanity Fair quote, telling Gawker: 'He was a friend with whom I talked about                 work? As Kate Moss, 41,
       ideas. We never discussed women or his social life.'                                                             is rumored to be dating
                                                                                                                        a 28-year-old, sexpert
       Also revealed in the flight logs was the fact that former President Clinton road on Epstein's jet at             Tracey Cox says they
       least 11 times between 2002 to 2004, and was sometimes accompanied by Maxwell and Kellen.                        can


                                                                                                                          Vanessa Hudgens
                                                                                                                          dares to bare in
                                                                                                                        plunging cut-out gown
                                                                                                                        as she cuddles up to
                                                                                                                        boyfriend Austin Butler
                                                                                                                        at awards bash... before
                                                                                                                        hitting Viper Room
                                                                                                                        relaunch

                                                                                                                          'I want to look like me':
                                                                                                                          Julianne Hough
                                                                                                                        reveals her hair and
                                                                                                                        makeup plans for her
                                                                                                                        upcoming wedding to
                                                                                                                        fiance Brooks Laich
                                                                                                                        Not a huge makeover


                                                                                                                         Jessica Alba shows off
                                                                                                                         her stunning natural
                                                                                                                        beauty as she goes
                                                                                                                        make-up free in casual
                                                                                                                        boho outfit for coffee
                                                                                                                        run
                                                                                                                        Star and entrepreneur


                                                                                                                          British pop star Pixie
                                                                                                                          Lott channels Kim
                                                                                                                        Kardashian as she
                                                                                                             +16        squeezes into skintight
                                                                                                                        pink latex dress for Hard
                                                                                                                        Rock Cafe gig
       Lashing out: Lawyer Alan Dershowitz appeared on the Today show on Thursday to slam claims that he had            Inspired by Kardashian
       sex with Roberts

                                                                                                                         New mother Carey
                                                                                                                         Mulligan highlights her
                                                                                                                        slim waist with a chic
                                                                                                                        belted coral coat as she
                                                                                                                        heads out in New York
                                                                                                                        Carey, 30, was pretty in
                                                                                                                        peach for fall


                                                                                                                          'Briana doesn't have
                                                                                                                          cancer': RHOC's Vicki
                                                                                                                        Gunvalson tweets joy at
                                                                                                                        daughter's negative
                                                                                                                        biopsy after surgery to
                                                                                                                        remove enlarged lymph
                                                                                                                        nodes


                                                                                                                         'I am strong because
                                                                                                                         of what I've dealt with':
                                                                                                                        Lena Dunham describes
                                                                                                                        her painful struggle with
                                                                                                                        endometriosis in candid
                                                                                                                        Lenny letter
                                                                                                                        Raising awareness


                                                                                                                         They got the memo!
                                                                                                                         The Duchess of
                                                                                                                        Cambridge and British
                                                                                                                        TV star Holly
                                                                                                             +16        Willoughby wear
                                                                                                                        matching blue and black
                                                                                                                        outfits at fostering
       Support: Dershowitz (left) previously said that his wife Carolyn (right) accompanies him everywhere but she is   awards
       not seen on the flight manifests released today
                                                                                                                          Gwen Stefani
       No allegations have been leveled at Clinton. His name has been mentioned in the recent scandal,                    compares marriage
       because he vacationed on Epstein's private island during the years when the sex crimes where                     breakup to singer Korin
       thought to have occurred. Roberts maintains that she never saw Clinton do anything wrong or even                 Bukowski's blossoming
       appear to know about the underage girls.                                                                         on The Voice saying
                                                                                                                        they have a 'whole new
       He appears to have flown on Epstein's flight with                                                                chapter ahead'


                                                                “talked
       several curious women including an young
       actress who used to work in soft-core porn.                He was a friend with whom I                             Cate Blanchett goes
       Clinton booked Epstein's jet for a 2002 anti-                    about ideas. We never                             for a futuristic up do
                                                                                                                        and daring lace dress as
       poverty and anti-AIDS tour of Africa with friends            discussed women or his                              she is honored at MOMA
       Chris Tucker, billion Ron Burkle, friend Gayle                                                                   film gala
                                                                    social life
                                                                                                                  ”
       Smith and actor Kevin Spacey.                                                                                    The actress was feted by
                                                                                                                        a host of famous names
       Joining them for five days of the week-long tour             Alan Dershowitz to Gawker
       were Maxwell, Kellen and a woman identified as                                                                     Heather Locklear, 54,
       Chauntae Davies.                                                                                                   looks in good spirits
                                                                                                                        as she arrives in LA
       Davies is also one of some 160 women whose contact information he kept in a handful of cities                    after admitting her
       across the world, all listed as massuers. Though prosecutors believe some of the women on the list               'heart hurts' for friend
       may have been underage prostitutes, Davies was 23 at the time and has not been accused of any                    Charlie Sheen following
       crime. Her LinkedIn page shows an expertise in Swedish massage.                                                  his HIV positive
                                                                                                                        diagnosis
       Davies has since achieved some success as an actress with a role on HBO's Enlightened, but
       previously worked as a 'lingerie model' in a film produced by a soft-core porn company.                           Waxwork of Queen
                                                                                                                         Letizia is changed for a
                                                                                                                        THIRD time to keep up         Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
Flight logsCase
            reveal1:15-cv-07433-LAP
                    trips Bill Clinton and Document  1201-26
                                           Alan Dershowitz      Filed
                                                           took on     01/27/21
                                                                   Jeffrey Epstein'sPage  8 of Page
                                                                                     private... 28 7 of 27


                                                                                                                    with the Spanish royal's
                                                                                                                    ever-changing
                                                                                                                    appearance
                                                                                                                    Had a nose job in 2008

                                                                                                                      Up, up and away!
                                                                                                                      Sarah Hyland wears
                                                                                                                    fire engine red
                                                                                                                    parachute dress at
                                                                                                                    Golden Globes Party
                                                                                                                    The Modern Family
                                                                                                                    actress made quite the
                                                                                                                    entrance in red

                                                                                                                      A dream in cream! Gigi
                                                                                                                      Hadid matches her top
                                                                                                                    to her sexy thigh-high
                                                                                                                    boots as she heads to
                                                                                                                    lunch with family
                                                                                                                    Paired with a long-sleeved
                                                                                                                    boho top


                                                                                                                      Fresh-faced Miranda
                                                                                                                      Kerr proves jet lag is
                                                                                                                    no match for her as she
                                                                                                                    cuts a chic figure in
                                                                                                                    over-sized coat and
                                                                                                                    leggings following late
                                                                                                                    night flight into London


                                                                                                                      'I've had the best and
                                                                                                                      the worst day of my
                                                                                                                    life in 2015': Catherine
                                                                                                                    Britt celebrates 6
                                                                                                                    Golden Guitar
                                                                                                                    nominations... 7
                                                                                                                    months after her breast
                                                                                                                    cancer diagnosis

                                                                                                                      'I was really freaked
                                                                                                                      out': Daniel Radcliffe
                                                                                                                    resorted to drinking with
                                                                                                                    fans to cope with end of
                                                                                                                    Harry Potter franchise
                                                                                                                    The 26-year-old actor
                                                                                                                    struggled with change


                                                                                                                      How Charlie Sheen's
                                                                                                                      HIV was rendered
                                                                                                                    'undetectable': Drugs
                                                                                                                    and intensive treatment
                                                                                                                    program turn the virus
                                                                                                              +16   from a death sentence
                                                                                                                    into a 'chronic illness'

       Old friends: Prince Andrew came under fire after he was pictured with Epstein following his prison term in
       2011                                                                                                           Charlie Sheen's doctor
                                                                                                                      for the last four years
       She refused to comment when asked by Gawker what she did on the Africa trip.                                 is the resident
                                                                                                                    practitioner on The
       'I really am not interested in being slandered in the media for having known this person a time ago.         Biggest Loser and
       Some of the things being said are not things I have information on,' Davies said.                            testified at the murder
                                                                                                                    trial of OJ Simpson
       At Davos on Thursday, Prince Andrew made his first public appearance and refused to discuss the
       claims.                                                                                                        Serving up 'them
       The palace previously issued a vehement denial on Prince Andrew's behalf.                                      waffles'! Ireland
                                                                                                                    Baldwin posts a racy
       'It is emphatically denied that the Duke of York had any form of sexual contact or relationship with         bathroom selfie wearing
       Virginia Roberts,' a spokesperson said. 'The allegations made are false and without any foundation.'         nothing but a skimpy
                                                                                                                    T-shirt
       Roberts called the denial 'false and hurtful to me'.                                                         Daughter of Hollywood
                                                                                                                    royalty Alec Baldwin

       SHARE THIS                  RELATED ARTICLES                                                                  Doctor phew! Krysten
                                                                                                                     Ritter leaves David
       ARTICLE                                                                                                      Tennant in the shade
                                                Alan Dershowitz denies                   In just 46 words and 37    after wearing a figure-
                                                EVER being around                        seconds, Prince Andrew     hugging gown to
                                                underage women in...                     dismisses...               Jessica Jones premiere
                                                                                                                    Looked angelic


       Following her most recent filing, a Buckingham Palace spokesman added this week: 'We have                      Human Barbie who
       nothing to say in addition to our earlier comments on the issue.'                                              spent $38,000 on her
                                                                                                                    30JJ breasts wants to
       Roberts claims she had sex with the Prince, a former friend of Epstein, in New York, London and the          go even BIGGER -
       U.S.Virgin Islands while she was a 'sex slave'. Buckingham Palace has denied all allegations.                despite doctors warning
                                                                                                                    the implants could
       In the documents, she said her lawyers had served a letter on the Duke last week requesting he               explode
       answer questions – but he 'refused' to accept it.
       She also described the alleged abuse in new and startling detail.                                             Girls' night out! Mel B
                                                                                                                     is joined by glamorous
       She claimed Prince Andrew correctly guessed she was just 17 when he met her, and how she was                 eldest daughter
       instructed to give him anything he wanted.                                                                   Phoenix, 16, as they
                                                                                                                    attend Marie Claire
                                                                                                                    event in Mexico
        'I'm hiding nothing': Defiant Alan Dershowitz speaks out                                                    Taller than her mom


                                                                                                                     Leggy Mariah Carey


                                                                                                         f
                                                                                                                     shows off her fabulous
                                                                                                                    curves in a plunging
                                                                                                                    LBD as she enjoys late
                                                                                                                    night dinner outing in
                                                                                                                    New York City
                                                                                                                    Drowned herself in bling
                                                                                                                                                 Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
Flight logsCase
            reveal1:15-cv-07433-LAP
                    trips Bill Clinton and Document  1201-26
                                           Alan Dershowitz      Filed
                                                           took on     01/27/21
                                                                   Jeffrey Epstein'sPage  9 of Page
                                                                                     private... 28 8 of 27


                                                                                                                          Frail Burt Reynolds
                                                                                                                          looks dapper in an all
                                                                                                                        black look with a red tie
                                                                                                                        as he heads to Late
                                                                                                                        Show With Stephen
                                                                                                                        Colbert appearance
                                                                                                                        Iconic actor is now 79


                                                                                                                          'They're completely
                                                                                                                          besotted': Nicole
                                                                                                                        Scherzinger, 37,
                                                                                                                        'enjoying secret
                                                                                                                        romance with Serena
                                                                                                                        Williams' tennis ace ex
                                                                                                                        Grigor Dimitrov, 24'


                                                                                                                          Harry Styles reveals
                                                                                                                          he's 'hooked up with a
                                                                                                                        fan and made out with
                                                                                                                        someone twice his age'
                                                                                                                        as One Direction play
                                                                                                                        Never Have I Ever with
                                                                                                                        Ellen DeGeneres


                                                                                                                          He's got multiple
       w
                                                                                                                          talents! Justin Bieber
                                                                                                                        drives to go-kart race

                                                             j n l m k i
                                                                                                                        victory and performs
            f                 0:00 / 1:07                                                                               latest hit Sorry on The
                                                                                                                        Tonight Show
                                                                                                                        Was in a playful mood
       His police bodyguards left her alone with him the first time they had sex, she said.
       'Epstein made me have sex with Prince Andrew several times,' she said. 'I had sex with him three                   Taking their bulging
       times, including one orgy. I knew he was a member of the British Royal Family, but I just called him               biceps into battle!
       'Andy.'                                                                                                          Gods of Egypt stars
                                                                                                                        Gerard Butler and
       After they had sex, she was paid $15,000, she said.                                                              Nikolaj Coster-Waldau
                                                                                                                        show off muscular
       Prince Andrew's decision to pursue legal action - he has the right to sue his accuser - will depend on           physique in first trailer
       whether the Palace is willing to subject him to depositions about his private life.                              for movie
       Dershowitz has also filed a motion in federal court to enter in a lawsuit brought against the U.S.                Holey moley! Nicole
       government by his accuser and other women who say Epstein sexually abused them.                                   Richie stuns in a
                                                                                                                        statement fishnet tights
       The court has yet to decide whether to grant his motion.                                                         and leather mini as she
       The two lawyers representing Jane Doe #3, former federal judge Paul Cassell and Florida plaintiffs               headlines LA fashion
                                                                                                                        event
       attorney Bradley Edwards, have now filed counter-defamation charges against Dershowitz.                          She's a mom of two
       In an earlier article, he explained that this will subject them and their client to sworn depositions. If
       they repeat the charges under oath, and if they are untrue, they will be subject to prosecution for                Olivia Wilde lets her
       perjury.                                                                                                           light shine softly in a
                                                                                                                        feminine black maxi-
       In a previous statement to DailyMail.com, Mr Cassell said that he and Mr Edwards would not be                    dress at the Save The
       responding to 'specific claims of indignation by anyone'.                                                        Children charity gala
                                                                                                                        Red carpet glamour



                                                                                                                         Emily Blunt sparkles in
                                                                                                                         an elegant silver and
                                                                                                                        black sequined dress as
                                                                                                                        she attends HFPA
                                                                                                                        Golden Globe Awards
                                                                                                                        gala event
                                                                                                                        Devil Wears Prada star


                                                                                                                          Scarlet lady! Emily
                                                                                                                          Blunt stays serious as
                                                                                                                        she rocks it in red
                                                                                                                        showcasing her hour-
                                                                                                                        glass figure at LA
                                                                                                                        luncheon for her film
                                                                                                                        Sicario


                                                                                                                         A bit of retail therapy!
                                                                                                                         Britney Spears keeps
                                                                                                                        cozy in a loose-fitting
                                                                                                                        pink sweater as she
                                                                                                                        shops for sunglasses in
                                                                                                                        Los Angeles
                                                                                                                        Dressed casually in LA


                                                                                                                         Julianne Moore takes
                                                                                                                         the plunge in a deep
                                                                                                                        V-neck dress before
                                                       +16                                                       +16    slipping into a sheer-
                                                                                                                        sleeved LBD for Late
                                                                                                                        Show With Stephen
           Anger: Dershowitz slammed his accuser's lawyers, Brad Edwards (left) and Paul Cassell (right), for naming    Colbert appearance
           him in the lawsuit. He claims that they failed to carry out proper investigations - which they have denied

       'We have been informed of Mr Dershowitz's threats based on the factual allegations we have made                    Poppy Delevingne
                                                                                                                          teases a glimpse of her
       in our recent filing,' he said in a statement.                                                                   bust in a plunging floor-
       'We carefully investigate all of the allegations in our pleadings before presenting them... We would             length gown as she
                                                                                                                        turns up the heat at
       be pleased to consider any sworn testimony and documentary evidence Mr Dershowitz would like to                  fashion party in Dubai
       provide which he contends would refute any of our allegations.'                                                  Cara's older sister
       Finally, Dershowitz has also challenged his accuser to file formal rape charges against him. If she
       were to file a false rape charge, she would be committing a crime. She has not done so.                            'These guys are the
                                                                                                                          best!': Rebel Wilson
       It comes a week after Prince Andrew's ex-wife Sarah Ferguson slammed reports that he had sex                     fangirls over One
       with an underage girl as 'salacious lies' and defended him as a 'humongously good man'.                          Direction in 'I heart       Home   Top
                                                                                                                        Harry' sweater as they




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     10 ofPage
                                                                                   private... 28 9 of 27


       In a passionate rebuttal on the Today show last Tuesday, the Duchess of York said that she was                              take snaps backstage
       standing by 'my best friend and my best ex-husband ever' amid the allegations.                                              on The Ellen Show

                                                                                                                                    Double take! Twins
       Read more:                                                                                                                   Emily and Haley
       Times Store                                                                                                                 Ferguson compete for
       Alleged 'sex slave': I didn't have sex with Bill Clinton - NY Daily News                                                    The Bachelor Ben
       Flight Logs Put Clinton, Dershowitz on Pedophile Billionaire’s Sex Jet                                                      Higgins' affection in
                                                                                                                                   season 20 trailer
       Aircraft N908JE (1969 Boeing 727-31 C/N 20115) Photo by John Coates (Photo ID: AC1015097)                                   Bachelorette reject


       Share or comment on this article                                                                                              Daddy cool! Tracy
                                                                                                                                     Morgan has a blast
                                                                              1.5k                                                 clowning around before
                                                                                                                                   kissing daughter Maven
                                                                              shares                                               at Week Of Greatness
                                                                                                                                   launch party
                                                                                                                                   On comeback trail
                                                                                                 Sponsored Links by Taboola

                                                                                                                                     Rosie Huntington-
                                                                                                                                     Whiteley shows off her
                                                                                                                                   svelte figure in head to
                                                                                                                                   toe leather as she
                                                                                                                                   leaves restaurant hand
                                                                                                                                   in hand with Jason
                                                                                                                                   Statham


                                                                                                                                     Model behavior! Karlie
                                                                                                                                     Kloss puts her best
                                                                                                                                   foot forward in trendy
                                                                                                                                   fall fashions while
       10 Car Designs So Horrible              Most Embarrassing Wedding               13 Mormon Facts You Never                   stepping out solo in
       You'll Have Nightmares                  Photos Ever Captured!                   Knew                                        New York City
       Gleems                                  ViralBoom                               Patheos                                     She is a L'Oreal Paris
                                                                                                                                   spokesmodel

                                                                                                                                     'It's hard for them':
                                                                                                                                     Zayn Malik reveals
                                                                                                                                   Louis Tomlinson and
                                                                                                                                   Harry Styles STILL shy
                                                                                                                                   away from showing
                                                                                                                                   friendly affection due to
                                                                                                                                   'Larry Stylinson' rumors


                                                                                                                                    Stephen Moyer
                                                                                                                                    supports floral-clad
                                                                                                                                   wife Anna Paquin at the
                                                                                                                                   Hollywood premiere of
       Why Wait for Black Friday?              Must Watch! Texan                       The 15 Worst Aging Actors in                her film The Good
       UGG Boots are Being Sold for            Cheerleaders Epic Freestyle!            Hollywood                                   Dinosaur
       Next to Nothing                         Road Dirt                               POPHitz                                     Rare pubic appearance
       QuiBids
                                                                                                                                     'I was drunk and
                                                                                                                                     emotional': Little Mix's
       MOST WATCHED NEWS VIDEOS                                                                                                    Jesy Nelson dismisses
                                                                                                                                   reports of a tiff with
                                                                                                                                   fiance Jake Roche as
                                                                                                                                   she explains why she
                                                                                                                                   left a party in tears


                                                                                                                                     Barbarella called, she
                                                                                                                                     wants her outfit back!
                                                                                                                                   Jane Fonda
       Muslim scholar says            'I am HIV positive':          Marmot lets out ear-           Audio: Does this capture        inadvertently recreates
       'F*** off' to extremism!       Charlie Sheen confirms        piercing scream after          'female suicide bomber          the sexy sci-fi
                                      rumors on Today               being picked up                explosion?'                     character's look at LA
                                                                                                                                   film premiere


       Ads                                                                                                                           Fountain of Youth!
                                                                                                                                     Jane Fonda, 77, stuns
       Credit Boosted Every Time                                                                                                   in a garden-inspired
       Pros call him "Low Score Killer" Learn His Score Secrets Right Here.                                                        dress at the premiere of
       www.thecreditsolutionprogram.com                                                                                            her latest film
                                                                                                                                   The actress has timeless
                                                                                                                                   beauty
       Lookup Property Records
       1. Address, Estimated Value & More 2. Enter a Name - Search for Free!
                                                                                                                                    Gordon Bennett! Lady
       instantcheckmate.com                                                                                                         Gaga gets a shock
                                                                                                                                   when she bumps into
                                                                                                                                   crooner pal Tony at the
       Papa Murph Coupons                                                                                                          bookstore in new
       Free Coupons for Papa Murph Pizza. Latest Coupons - Print, Eat & Save!                                                      Christmas advert
       www.befrugal.com/PapaMurphys                                                                                                Recording duo are pals


                                                                                                                                     Aren't they debonair?
                                                                                                                                     Jennifer Connelly
                                                                                                                                   coordinates her classy
        MOST READ NEWS                                                                                               ●             style with husband Paul
                                                                                                                                   Bettany at Artwalk NY
                                                                                                                                   They've been married
                                                                                                                                   almost 13 years


                                                                                                                                     'Can we STOP the
                                                                                                                                     skinny shaming... I'm
                                                                                                                                   not anorexic': Victoria's
                                                                                                                                   Secret model Bridget
                 EXCLUSIVE: Porn          'He's a monster':         French police raid      'If you don't like           Chilling new  face hits back at
                                                                                                                                   Malcolm
                 star who claims          Charlie Sheen             that left two jihadis   this country, why            of police in Britain:
                                                                                                                                   online trolls who claim
                                                                                                                                   she's too thin'
       Sorry we are not currently accepting comments on this article.
                                                                                                                                                                Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     11 of
                                                                                   priv...   28 10 of 27
                                                                                           Page

                                                                    A moment of solitude:
       MORE TOP STORIES                                             Bradley Cooper wears
                                                                    his favorite beanie and
                                                                    jacket to watch the
                                                                    sunset alone by the
                                                                    Hudson river
                                                                    No sign of Irina Shayk

                                                                     Former Victoria's
                                                                     Secret model Jessica
                                                                    Hart shows off her
                                                                    super shape as she
                                                                    enjoys early morning
                                                                    stroll along the beach in
                                                                    Australia


                                                                     Emma Stone snapped
                                                                     up to star in adaptation
                                                                    of dark comedy by
                                                                    Silver Linings Playbook
                                                                    author Matthew Quick
                                                                    She has proven her
                                                                    versatility on screen


                                                                      In tatters! Diane
                                                                      Kruger rocks a ripped
                                                                    dress to MOMA annual
                                                                    film benefit in honor of
                                                                    Cate Blanchett in New
                                                                    York
                                                                    Actress was at the
                                                                    Museum of Modern Art

                                                                     Sheer-ly Visible!
                                                                     Grey's Anatomy star
                                                                    Ellen Pompeo, 46, looks
                                                                    completely fresh-faced
                                                                    while out in see-through
                                                                    black turtleneck
                                                                    A bit on the risque side


                                                                     Joss Stones' tears as
                                                                     she bares all in new
                                                                    campaign for PETA to
                                                                    protest at luxury fashion
                                                                    house Hermes using
                                                                    crocodile skin for its
                                                                    handbags


                                                                      Taylor Schilling
                                                                      flashes her infinity rib-
                                                                    cage tattoo in red paint-
                                                                    splattered gown to
                                                                    present at CNN Heroes
                                                                    tribute in NYC
                                                                     Emmy nominee


                                                                      Ginnifer Goodwin and
                                                                      husband Josh Dallas
                                                                    expecting second child
                                                                    together
                                                                    The Once Upon a Time
                                                                    co-stars already have a
                                                                    17-month-old son


                                                                      Putting on a show!
                                                                      Gwen Stefani and
                                                                    Blake Shelton debut
                                                                    their relationship to The
                                                                    Voice audience with
                                                                    some sweet PDA
                                                                    Flaunted new romance


                                                                     Charlie Sheen faces
                                                                     barrage of lawsuits
                                                                    after confirming he has
                                                                    HIV as exes claim he
                                                                    never told them his
                                                                    status despite his
                                                                    claims 'all my partners
                                                                    knew'

                                                                      EXCLUSIVE: Porn star
                                                                      who claims Charlie got
                                                                    her PREGNANT says
                                                                    she's not shocked by
                                                                    his HIV because of his
                                                                    risky behavior with adult
                                                                    actors and transsexuals


                                                                      EXCLUSIVE: Charlie
                                                                      Sheen paid porn
                                                                    actress $10MILLION in
                                                                    hush money after she
                                                                    discovered his HIV pills
                                                                    following unprotected
                                                                    sex marathon


                                                                     Denise Richards steps
                                                                     out with daughter
                                                                    Eloise after ex Charlie
                                                                    Sheen reveals he is HIV-
                                                                    positive... and amid          Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     12 of
                                                                                   priv...   28 11 of 27
                                                                                           Page

                                                                    claims his children were
                                                                    'blindsided'

                                                                      'I love her a lot, I
                                                                      always will': Zayn
                                                                    Malik FINALLY breaks
                                                                    his silence on ending
                                                                    his engagement to
                                                                    Perrie Edwards... and
                                                                    denies dumping her via
                                                                    text

                                                                      'Guess who's out of
                                                                      the hospital!?' Tamar
                                                                    Braxton is excited for
                                                                    release as she shares
                                                                    enthusiastic video after
                                                                    illness forced her to pull
                                                                    out of DWTS


                                                                      'I stay away from her at
                                                                      all costs': Bella Thorne
                                                                    details feud with a
                                                                    spoiled Hollywood
                                                                    'mean girl' - but doesn't
                                                                    reveal the identity of the
                                                                    young 'billionaire'


                                                                      The Royals' Liz Hurley
                                                                      looks leggy in leather
                                                                    trousers at LAX after
                                                                    revealing her perfect
                                                                    man must be 'loyal and
                                                                    kind of fabulous'
                                                                    Promoting her show


                                                                      The Karate Kid's back!
                                                                      Jaden Smith shows off
                                                                    his impressive gravity-
                                                                    defying moves for fans
                                                                    in Los Angeles
                                                                    Played boy who is taught
                                                                    kung fu by a master


                                                                     Johnny Knoxville set
                                                                     to bring long-sought
                                                                    adaptation of Hawaiian
                                                                    Dick comic books to
                                                                    NBC as one-hour
                                                                    comedy action series
                                                                    Television adaptation


                                                                     Adele stuns fans with
                                                                     a full version of her
                                                                    second single When We
                                                                    Were Young as she
                                                                    gears up to release her
                                                                    highly-anticipated third
                                                                    album 25


                                                                     'We've found our own
                                                                     identities': Kendall
                                                                    Jenner addresses how
                                                                    her relationship with
                                                                    Kylie has changed and
                                                                    why they are still close
                                                                    despite C-word row


                                                                     Holly Holm's
                                                                     sponsorship under
                                                                    scrutiny: Supported by
                                                                    company selling
                                                                    steroid-laced products
                                                                    banned by the World
                                                                    Anti-Doping Agency


                                                                     That's an interesting
                                                                     look! Lily James wears
                                                                    metallic-effect mohair as
                                                                    she parties with fashion
                                                                    pals in London
                                                                    Cinderella star usually
                                                                    dresses to impress


                                                                      Follow the yellow brick
                                                                      road! Queen Latifah
                                                                    and Uzo Aduba are
                                                                    almost unrecognizable
                                                                    in intricate costumes for
                                                                    The Wiz Live! musical
                                                                    production


                                                                      'They're a bunch of
                                                                      mean girls!' Nene
                                                                    Leakes calls out the
                                                                    women of The View after
                                                                    they 'turned their noses
                                                                    up' at her on the show



                                                                     Blondes do have more
                                                                     fun! Aussie actors          Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     13 of
                                                                                   priv...   28 12 of 27
                                                                                           Page

                                                                    Rebel Wilson and Joel
                                                                    Edgerton pose up
                                                                    together at screening of
                                                                    Only The Dead in LA
                                                                    Australian reunion

                                                                     Ronda Rousey hides
                                                                     her face as she lands
                                                                    at LAX following
                                                                    humiliating defeat to
                                                                    Holly Holm in Australia
                                                                    Dethroned UFC world
                                                                    champion was in LA


                                                                      'Boys trip': Scott
                                                                      Disick shares father
                                                                    and son picture after it
                                                                    was revealed Mason had
                                                                    asked if his dad was
                                                                    'ever coming home'
                                                                    amid bender and rehab


                                                                     Seth Rogen is suited
                                                                     and booted as he
                                                                    covers Haute Living
                                                                    with wife Lauren Miller
                                                                    and discusses making a
                                                                    man out of James
                                                                    Franco


                                                                      'Thank God it wasn't
                                                                      my butt!' Adele jokes
                                                                    that she 'did a Kim' and
                                                                    broke the internet with
                                                                    comeback track Hello...
                                                                    as new album 25 leaks
                                                                    online


                                                                      'These fat hands - my
                                                                      ring doesn't even fit!':
                                                                    Kim Kardashian gripes
                                                                    about pregnancy weight
                                                                    and says she hates her
                                                                    'double chin, lips and
                                                                    ugly swollen ankles'


                                                                     Chris Hemsworth
                                                                     offers up... HIMSELF!
                                                                    Hollywood hunk
                                                                    auctions dinner date,
                                                                    surf lesson and walk on
                                                                    role in Thor to raise
                                                                    money for charity


                                                                     The house that Ben-
                                                                     Hur built! Charlton
                                                                    Heston's Beverly Hills
                                                                    home goes on the
                                                                    market for the first time
                                                                    priced $12.25 million
                                                                    Oscar-winning actor


                                                                     'Today is going to be
                                                                     tough': Tamra Judge
                                                                    wishes estranged
                                                                    daughter Sidney Barney
                                                                    a happy 17th birthday
                                                                    on Twitter
                                                                    The pair had lost touch


                                                                      In bed with Brad Pitt
                                                                      and Angelina Jolie:
                                                                    Hollywood couple pose
                                                                    for intimate portrait on
                                                                    the cover of Vanity Fair
                                                                    Italia
                                                                    Film sunk at box office


                                                                      'More like a Christ-
                                                                      mess!' Miley Cyrus
                                                                    and George Clooney
                                                                    light up star-studded
                                                                    first trailer for Bill
                                                                    Murray's Netflix
                                                                    Christmas special
                                                                    Unlikely co-stars

                                                                      Sofia Vergara will wed
                                                                      Joe Manganiello in
                                                                    gilded ballroom with 400
                                                                    guests at Palm Beach
                                                                    resort where duo will
                                                                    stay in $6,000-a-night
                                                                    suites


                                                                      Curly Kate steps out in
                                                                      a $845 royal blue dress
                                                                    by Indian designer
                                                                    Saloni with her hair in
                                                                    ringlets for glittering
                                                                    awards ceremony for
                                                                    foster carers in London      Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     14 of
                                                                                   priv...   28 13 of 27
                                                                                           Page


                                                                      Kate and William pay
                                                                      tribute to victims of
                                                                    'heartless' Paris attacks
                                                                    as they sign book of
                                                                    condolence
                                                                    Duke and Duchess at
                                                                    embassy in London


                                                                      FIRST TEASER:
                                                                      Charlize Theron is
                                                                    terrifying as evil Queen
                                                                    Ravenna alongside
                                                                    Chris Hemsworth in
                                                                    debut clip of The
                                                                    Huntsman: Winter's War


                                                                      Val Kilmer sends fans
                                                                      into a frenzy after
                                                                    announcing Top Gun 2
                                                                    return... but then
                                                                    backtracks on
                                                                    comments in confusing
                                                                    Facebook posts


                                                                     Perfect match! Miles
                                                                     Teller and his girlfriend
                                                                    Keleigh Sperry both
                                                                    wear flannel and denim
                                                                    at country concert in
                                                                    Los Angeles
                                                                    Been dating three years


                                                                      Double the
                                                                      Hemsworth! Chris
                                                                    confirms that he and
                                                                    brother Liam are trying
                                                                    to do a movie together...
                                                                    and hints that
                                                                    Steven Spielberg could
                                                                    direct it

                                                                      She means business!
                                                                      Jennifer Garner
                                                                    ditches her Los Angeles
                                                                    casual look as she
                                                                    heads to meetings in
                                                                    New York
                                                                    The mom of three is
                                                                    divorcing Ben Affleck

                                                                      Zayn Malik slams One
                                                                      Direction's 'generic as
                                                                    f**k' music... and reveals
                                                                    Liam Payne is the only
                                                                    member he still talks to
                                                                    He is glad to have left the
                                                                    boyband


                                                                      Rosie Huntington-
                                                                      Whiteley shows off her
                                                                    impressive abs in a crop
                                                                    top and leggings as she
                                                                    maintains her
                                                                    supermodel figure at the
                                                                    gym


                                                                      Platinum blonde
                                                                      Kendall Jenner falls
                                                                    down the rabbit hole in
                                                                    fantastical Alice in
                                                                    Wonderland-inspired
                                                                    Vogue shoot
                                                                    Ditched brunette locks


                                                                      'I really didn't know
                                                                      who she was': Kylie
                                                                    Minogue's younger man
                                                                    Joshua Sasse claims he
                                                                    had never heard of the
                                                                    pop princess before
                                                                    they met


                                                                      Busty Emily
                                                                      Ratajkowski
                                                                    showcases her
                                                                    incredible figure in a
                                                                    black bra and nude
                                                                    pants in racy new
                                                                    Instagram snap
                                                                    Famed for Blurred Lines

                                                                      'It's liberating':
                                                                      Brooding Zayn Malik
                                                                    goes shirtless on a
                                                                    motorbike as he unveils
                                                                    solo music in first major
                                                                    interview since quitting
                                                                    One Direction


                                                                     Justin Bieber parties
                                                                     the night away with a
                                                                    Kylie Jenner lookalike...     Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     15 of
                                                                                   priv...   28 14 of 27
                                                                                           Page

                                                                    after revealing that he
                                                                    hopes to 'have a family'
                                                                    within 10 years
                                                                    Ready to settle down

                                                                     Neil Young's beloved
                                                                     $1m LincVolt hybrid
                                                                    convertible breaks down
                                                                    on outing with girlfriend
                                                                    Daryl Hannah
                                                                    Couple were left stranded
                                                                    on road side


                                                                      The flattering snaps
                                                                      are back! Kim Zolciak
                                                                    shares a mirror selfie
                                                                    after hitting back at
                                                                    critics with video of
                                                                    'what she really looks
                                                                    like'


                                                                     That's Moore like it!
                                                                     Demi sports two
                                                                    glamorous looks on set
                                                                    of new movie Blind...
                                                                    after arriving in a scruffy
                                                                    outfit
                                                                    Stars with Alec Baldwin


                                                                      Fashionable flyer!
                                                                      Pregnant Chrissy
                                                                    Teigen shows some
                                                                    cleavage in khaki outfit
                                                                    as she jets into LA with
                                                                    her pet dog
                                                                    The model has maternity
                                                                    style down

                                                                      So that's how she
                                                                      stays thin! Reese
                                                                    Witherspoon works out
                                                                    TWICE in one day as
                                                                    she first goes jogging
                                                                    then does hot yoga
                                                                    session
                                                                    Workout in Los Angeles

                                                                      'I don't let it rule my
                                                                      life': Adele opens up
                                                                    on her struggle with
                                                                    body image as she
                                                                    releases new song
                                                                    When We Were Young
                                                                    Back after her hiatus


                                                                     PIERS MORGAN: Let's
                                                                     not crucify Charlie
                                                                    Sheen - because he's
                                                                    already doing that to
                                                                    himself. I'd rather save a
                                                                    place in hell for ISIS, not
                                                                    a good guy with demons


                                                                      Prince William pays
                                                                      tribute to France as he
                                                                    leads England soccer
                                                                    fans in rendition of La
                                                                    Marseillaise in show of
                                                                    support for victims of
                                                                    Paris terror attacks


                                                                     'My first day on my
                                                                     new film!': Lindsay
                                                                    Lohan is back to movie
                                                                    acting after a two year
                                                                    hiatus as she shares
                                                                    selfie from set of The
                                                                    Shadow Within




                                                                                                  Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     16 of
                                                                                   priv...   28 15 of 27
                                                                                           Page




                                                                    DON'T MISS
                                                                     The art of good taste:
                                                                     George Clooney takes
                                                                    Danny DeVito under his
                                                                    stylish wing for
                                                                    Nespresso's first ever
                                                                    US commercial
                                                                    Clooney's a coffee man


                                                                      'I've wrestled with this
                                                                      my whole life!' Claire
                                                                    Danes reveals her battle
                                                                    to beat body shaming
                                                                    and why it is alright to
                                                                    try to make yourself
                                                                    more attractive


                                                                     EXCLUSIVE: Marc
                                                                     Jacobs has three-hour
                                                                    date with ex-fiancé, who
                                                                    says claims of the
                                                                    designer's downward
                                                                    spiral 'have been blown
                                                                    way out of proportion'


                                                                     Charlie Sheen's ex-
                                                                     wife Brooke Mueller
                                                                    says she and their six-
                                                                    year-old twin sons are
                                                                    not HIV-positive
                                                                    Charlie was diagnosed
                                                                    with HIV four years ago


                                                                      Tori Spelling shows off
                                                                      her toned tummy as
                                                                    she poses with Dean
                                                                    McDermott on his 49th
                                                                    birthday after claims
                                                                    they lied about his affair
                                                                    to land reality show


                                                                      Kourtney Kardashian
                                                                      reveals 'a lot would
                                                                    have to happen' for her
                                                                    to forgive Scott Disick in
                                                                    new teaser for KUWTK
                                                                    The 36-year-old has three
                                                                    kids with him


                                                                      Is it just make-up?
                                                                      Kylie Jenner shows off
                                                                    her dramatic new look
                                                                    with seemingly smooth
                                                                    skin and plumped up
                                                                    lips as she steps out in
                                                                    Sydney


                                                                      PICTURED: Charlie
                                                                      Sheen's ex wife Denise
                                                                    Richards manages a
                                                                    smile as she is seen out
                                                                    for first time since
                                                                    actor's HIV-positive
                                                                    status was revealed


                                                                      Spreading their wings!
                                                                      Victoria's Secret
                                                                    Angels Behati Prinsloo,
                                                                    Elsa Hosk and Martha
                                                                    Hunt ditch the lingerie
                                                                    to star in edgy fashion
                                                                    editorial
                                                                    Famed for their smalls

                                                                      Heather Locklear and
                                                                      Lady Gaga lend their
                                                                    support to HIV positive
                                                                    Charlie Sheen as actor
                                                                    confirms diagnosis on
                                                                    the Today show
                                                                    He's on HIV medication

                                                                                                 Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     17 of
                                                                                   priv...   28 16 of 27
                                                                                           Page

                                                                    EXCLUSIVE: Charlie
                                                                    Sheen, secretly battling
                                                                    HIV, has been paying
                                                                    male and female porn
                                                                    stars $30,000 a night
                                                                    each to hang out at his
                                                                    home and smoke crack

                                                                     EXCLUSIVE: Charlie
                                                                     Sheen's women rally
                                                                    round: Notorious
                                                                    Hollywood madam Heidi
                                                                    Fleiss says 'I'd even
                                                                    marry him' after his HIV
                                                                    secret is revealed


                                                                     Trophy wife! Queen
                                                                     Letizia scores serious
                                                                    style points as she
                                                                    steps out at National
                                                                    Sports Awards in
                                                                    Madrid in designer
                                                                    dress
                                                                    Wore $935 tweed dress

                                                                     'I hear you're having
                                                                     some boy problems...'
                                                                    Former Navy Seal asks
                                                                    out Jennifer Lawrence
                                                                    via video - after atress
                                                                    claimed she's 'lonely
                                                                    every Saturday night'


                                                                      Double OH DEAR! Burt
                                                                      Reynolds reveals he
                                                                    turned down the chance
                                                                    to play James Bond and
                                                                    Star Wars' icon Hans
                                                                    Solo
                                                                    Controversial choices


                                                                      Stylish Princess
                                                                      Charlene shows off her
                                                                    new incredibly short
                                                                    pixie cut as she visits
                                                                    the Red Cross HQ in
                                                                    Monaco to hand out
                                                                    parcels to those in need


                                                                     Seeing double!
                                                                     Katherine
                                                                    Schwarzenegger is the
                                                                    image of her mother
                                                                    Maria Shriver as she
                                                                    attends photocall in
                                                                    Austria


                                                                     Morrissey's 'loving
                                                                     wrestle' up for bad sex
                                                                    book prize: Former
                                                                    Smiths frontman wins
                                                                    nomination for his debut
                                                                    novel
                                                                    List Of The Lost


                                                                      Former James Bond
                                                                      Pierce Brosnan slams
                                                                    'weak' 007 Spectre
                                                                    storyline as he claims it
                                                                    let 'mighty warrior'
                                                                    Daniel Craig down
                                                                    Craig's predecessor


                                                                      'This is a waste of
                                                                      everyone's time':
                                                                    Jennifer Lawrence
                                                                    storms out of interview
                                                                    in mock fury to prank
                                                                    internet stars SMOSH
                                                                    Hunger Games star


                                                                     Trying to get her to
                                                                     move back in? Ashley
                                                                    Olsen heads out to
                                                                    dinner with former Full
                                                                    House dad Bob Saget in
                                                                    New York
                                                                    Former co-stars reunion


                                                                      Michelle Rodriguez
                                                                      emerges from motel in
                                                                    blood-soaked gaping
                                                                    dressing gown while
                                                                    filming gritty movie
                                                                    Tomboy, A Revenger's
                                                                    Tale in Canada


                                                                     New mom Carey
                                                                     Mulligan cuts a low-
                                                                    key figure in all-black
                                                                    ensemble as she joins
                                                                    husband Marcus              Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     18 of
                                                                                   priv...   28 17 of 27
                                                                                           Page

                                                                    Mumford and baby
                                                                    Evelyn at LAX

                                                                      'There was an instant
                                                                      sisterhood when we
                                                                    met': Michelle Dockery
                                                                    reflects on friendship
                                                                    with Laura Carmichael
                                                                    as she bids farewell to
                                                                    Downton Abbey


                                                                     'It was a bit of a
                                                                     burden': Star Wars
                                                                    director JJ Abrams
                                                                    confesses it was not
                                                                    easy setting up Force
                                                                    Awakens for a whole
                                                                    new trilogy


                                                                      'I wish I had more time
                                                                      to thank him':
                                                                    Heartbroken Justin
                                                                    Bieber pays tribute to
                                                                    late friend Thomas Ayad
                                                                    who was tragically killed
                                                                    in Paris attacks


                                                                      Reham Khan lifts the
                                                                      lid on her failed ten-
                                                                    month marriage to
                                                                    cricketer-turned-
                                                                    politician Imran - saying
                                                                    it was like being wed to
                                                                    'all of Pakistan'


                                                                      Woman, 25, arrested
                                                                      after pelting eggs on
                                                                    stage at Kendall and
                                                                    Kylie Jenner's clothing
                                                                    launch event in
                                                                    suburban Sydney
                                                                    Sisters are Down Under


                                                                     Kung Fu Keanu!
                                                                     Reeves prepares for
                                                                    combat as assassin
                                                                    John Wick as he films
                                                                    sequel in New York's
                                                                    Chinatown
                                                                    Action star was back on
                                                                    set for the upcoming film

                                                                      Copying the
                                                                      Kardashians... again!
                                                                    Tyga's ex Blac Chyna
                                                                    shows off cleavage
                                                                    while modeling waist
                                                                    trainer in sexy bedroom
                                                                    video


                                                                     Cristiano Ronaldo cuts
                                                                     a handsome figure in a
                                                                    smart two-piece suit as
                                                                    he parties late into the
                                                                    night with Miss
                                                                    Bahamas beauty queen
                                                                    Toria Nichole


                                                                     PICTURE EXCLUSIVE:
                                                                     Naomie Harris shows
                                                                    off incredibly-toned
                                                                    body in bright pink cut-
                                                                    out swimsuit as she
                                                                    strips off for sexy beach
                                                                    photoshoot


                                                                     'Everyone writes from
                                                                     personal experience':
                                                                    One Direction's Harry
                                                                    Styles hints new song
                                                                    Perfect is about ex-
                                                                    girlfriend Taylor Swift
                                                                    Dated for three months


                                                                      'I want to secure
                                                                      myself and have a
                                                                    family': Justin Bieber
                                                                    confides in pal James
                                                                    Corden about his future
                                                                    plans as they pair up for
                                                                    Carpool Karaoke


                                                                      Chris Hemsworth
                                                                      rowed with Elsa Pataky
                                                                    over chocolate as he
                                                                    tried to lose weight for
                                                                    role... and jokes model's
                                                                    sexy lingerie ad should
                                                                    be 'just for my eyes'


                                                                     'You do not
                                                                     understand what being      Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     19 of
                                                                                   priv...   28 18 of 27
                                                                                           Page

                                                                    a woman is about': Rose
                                                                    McGowan slams Caitlyn
                                                                    Jenner for acceptance
                                                                    speech at Glamour
                                                                    awards
                                                                    Rose wrote open letter

                                                                      That's a bit wild!
                                                                      Kendall Jenner
                                                                    displays her endless
                                                                    legs in thigh-skimming
                                                                    leopard print playsuit as
                                                                    she promotes new
                                                                    clothing range with
                                                                    sister Kylie

                                                                     Mamma mia! Kim
                                                                     Kardashian shows off
                                                                    her VERY ample
                                                                    cleavage on a girls'
                                                                    night out after
                                                                    complaining about
                                                                    'miserable' pregnancy


                                                                      Kim Kardashian
                                                                      brings North and
                                                                    Kanye West to visit
                                                                    Lamar Odom in hospital
                                                                    for the first time... after
                                                                    it's revealed the star has
                                                                    a long recovery ahead


                                                                      'It's like you're an
                                                                      athlete': Rita Ora
                                                                    displays abs in funky
                                                                    crop top as she admits
                                                                    giving up alcohol to feel
                                                                    like a 'superhero' in
                                                                    sporty photoshoot


                                                                     Amy Adams wraps up
                                                                     warm as she joins
                                                                    Jake Gyllenhaal to
                                                                    shoot wintry scenes for
                                                                    new movie Nocturnal
                                                                    Animals in Beverley
                                                                    Hills
                                                                    Also stars Isla Fisher

                                                                      Geraldo Rivera flies to
                                                                      Paris for tearful
                                                                    reunion with 21-year-old
                                                                    daughter who was in
                                                                    French stadium as
                                                                    bombs went off on night
                                                                    of terror across the city


                                                                      Jennifer Lawrence
                                                                      looks radiant in floor-
                                                                    length, white gown as
                                                                    she braves blustery LA
                                                                    night for the premiere of
                                                                    the final film in The
                                                                    Hunger Games saga


                                                                     Charlie Sheen's porn
                                                                     star 'goddess' ex
                                                                    tweets about getting her
                                                                    HIV test results days
                                                                    before it emerges the
                                                                    actor 'has the virus'
                                                                    Bree Olson is 29


                                                                      Where are the Home
                                                                      Alone stars now? As
                                                                    the hit film celebrates its
                                                                    25th anniversary,
                                                                    FEMAIL reveals what
                                                                    happened to the cast of
                                                                    the holiday classic


                                                                      Jennifer Aniston and
                                                                      Justin Theroux prove
                                                                    they're still in the
                                                                    honeymoon period as
                                                                    they cuddle up at
                                                                    Celebrity Charades Gala
                                                                    in New York


                                                                     'Outspoken' Zendaya
                                                                     reveals why she
                                                                    DOESN'T try to be a role
                                                                    model as she stars in
                                                                    avant-garde Rankin
                                                                    shoot
                                                                    The pop princess is 19


                                                                      Rachel Weisz suffers a
                                                                      rare fashion fail in
                                                                    frumpy patterned smock
                                                                    as she attends Youth
                                                                    photocall in Los
                                                                    Angeles                       Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     20 of
                                                                                   priv...   28 19 of 27
                                                                                           Page

                                                                    The 45-year-old star is
                                                                    married to Daniel Craig

                                                                      This one's for baby!
                                                                      Jessica and Jerry
                                                                    Seinfeld host a charity
                                                                    benefit show for infants
                                                                    in NYC
                                                                    He's the highest paid
                                                                    comic in the world


                                                                      Newly-single Halle
                                                                      Berry enjoys a
                                                                    leisurely day at the zoo
                                                                    with son Maceo amid
                                                                    ongoing divorce
                                                                    proceedings with
                                                                    estranged husband
                                                                    Olivier Martinez

                                                                      Jenna Dewan-Tatum
                                                                      goes low-key in
                                                                    leggings and khaki shirt
                                                                    as she takes daughter
                                                                    Everly for farmer's
                                                                    market spree
                                                                    Channing Tatum's wife


                                                                      First class departure!
                                                                      Cindy Crawford looks
                                                                    flawless in black leather
                                                                    jacket and skintight
                                                                    jeans as she jets out of
                                                                    Los Angeles
                                                                    The supermodel is 49


                                                                      Dancing With The
                                                                      Stars' reigning
                                                                    champion Rumer Willis
                                                                    wows in a low-cut white
                                                                    dress with thigh-high
                                                                    split as she makes a
                                                                    return to the show


                                                                      She's a princess!
                                                                      Natalie Dormer wows
                                                                    in fairytale silver gown -
                                                                    complete with gold
                                                                    mockingjay - at Hunger
                                                                    Games LA premiere
                                                                    English actress stunned


                                                                     'I don't know if we can
                                                                     get through this':
                                                                    Scheana Marie cries to
                                                                    Lisa about husband
                                                                    Mike's 'drug abuse' on
                                                                    Vanderpump Rules
                                                                    They wed last year


                                                                      'They're thin, but that
                                                                      doesn't mean they're
                                                                    ill': Victoria Beckham
                                                                    defends using slim
                                                                    models 'who needed
                                                                    feeding' at New York
                                                                    fashion week


                                                                      Miley Cyrus is a far cry
                                                                      from her outlandish
                                                                    self as she shares sweet
                                                                    flashback photos of her
                                                                    days as a cherubic
                                                                    toddler
                                                                    She's about to turn 23


                                                                      Brothers in arms! Liam
                                                                      Hemsworth is joined
                                                                    by older sibling Luke
                                                                    and their parents as
                                                                    they support him at
                                                                    Mockingjay: Part 2
                                                                    premiere


                                                                     She really is the best
                                                                     advert! Kylie Jenner
                                                                    shines in plunging white
                                                                    sheer skater dress as
                                                                    she and Kendall
                                                                    promote their new
                                                                    clothing line in Sydney


                                                                      'It's better to have a
                                                                      happy home': Kate
                                                                    Hudson says she won't
                                                                    stay in a relationship for
                                                                    the sake of a 'traditional
                                                                    family'... as she insists
                                                                    she's still single


                                                                     Jazz on the wild side!
                                                                     Bindi Irwin performs        Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     21 of
                                                                                   priv...   28 20 of 27
                                                                                           Page

                                                                    edgy and 'dangerous'
                                                                    routine wearing rope
                                                                    coiled around her neck
                                                                    for DWTS
                                                                    Showed her dark side

                                                                     Go Grease Lightning!
                                                                     Bindi Irwin channels
                                                                    her inner Sandy as she
                                                                    attends Dancing With
                                                                    The Stars red carpet...
                                                                    weeks after meeting
                                                                    Olivia Newton John


                                                                      'My daughter sees
                                                                      Thor and says dad!'
                                                                    Chris Hemsworth says
                                                                    India knows he's a
                                                                    movie superhero and
                                                                    thinks he talks to
                                                                    himself while doing
                                                                    lines

                                                                     Emma Bunton nails
                                                                     seasonal style with
                                                                    burgundy overcoat and
                                                                    classic trilby as she
                                                                    steps out in festive
                                                                    London
                                                                    Former Spice Girl in UK


                                                                     Jena Malone stuns in
                                                                     plunging pink gown
                                                                    with a dramatic skirt at
                                                                    The Hunger Games:
                                                                    Mockingjay - Part 2
                                                                    premiere in Los Angeles
                                                                    Showed some skin


                                                                     'I look absolutely
                                                                     haggard!' Perrie
                                                                    Edwards is struck down
                                                                    with conjunctivitis
                                                                    before she is forced to
                                                                    hide infected eyes
                                                                    behind glasses


                                                                      His supporting act!
                                                                      Elle Evans looks on as
                                                                    boyfriend Matt Bellamy
                                                                    gets mobbed by adoring
                                                                    fans in Mexico City
                                                                    Kate Hudson's ex was
                                                                    given a warm welcome


                                                                      Tyra Banks cuts a
                                                                      casually chic figure in
                                                                    ripped jeans and black
                                                                    sweater as she steps
                                                                    out on yogurt run
                                                                    Still keen to keep up her
                                                                    healthy lifestyle


                                                                      A star in stripes!
                                                                      Elizabeth Banks wows
                                                                    in sparkling multi-
                                                                    colored gown at the
                                                                    Hunger Games:
                                                                    Mockingjay Part Two LA
                                                                    premiere
                                                                    Made a bold statement

                                                                      Adele strips back the
                                                                      glamour in a casual
                                                                    overcoat and trainers...
                                                                    before thrilling fans with
                                                                    full release of latest
                                                                    emotional ballad When
                                                                    We Were Young


                                                                     Ashlee Simpson
                                                                     shows off svelte post
                                                                    pregnancy figure four
                                                                    months after giving
                                                                    birth sharing a smooch
                                                                    with Evan Ross at
                                                                    Hunger Games LA
                                                                    premiere

                                                                      Showing their support:
                                                                      Jennifer Lawrence
                                                                    leads the stars of
                                                                    Hunger Games wearing
                                                                    tricolor Mockingjay pins
                                                                    in tribute to victims of
                                                                    Paris terror attacks


                                                                     Boris Becker's wife
                                                                     Lilly flashes her bra in
                                                                    a sheer top as she is
                                                                    suited and booted in
                                                                    sexy white tuxedo for
                                                                    date night                   Home   Top
                                                                    The Dutch model is 36




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     22 of
                                                                                   priv...   28 21 of 27
                                                                                           Page


                                                                      Keeping up with
                                                                      Kendall and Kylie!
                                                                    Power sisters look
                                                                    incredible as they model
                                                                    their latest fashion
                                                                    range (and doesn't Kylie
                                                                    look JUST like Kim?)


                                                                      Crikey! Bindi Irwin and
                                                                      Derek Hough salsa
                                                                    their way to the Dancing
                                                                    With The Stars finale
                                                                    with triumphant
                                                                    performance as they
                                                                    climb to top of leader
                                                                    board

                                                                     Stylish sisters! Kylie
                                                                     Jenner showcases her
                                                                    curves in a plunging
                                                                    black mini dress while
                                                                    sister Kendall highlights
                                                                    her model legs in thigh
                                                                    split skirt


                                                                      Comedy Queen! Amy
                                                                      Schumer takes stage
                                                                    in a little white dress to
                                                                    celebrate 15th
                                                                    anniversary of Baby
                                                                    Buggy in New York City
                                                                    All eyes were on her


                                                                      Here comes the
                                                                      bridesmaid! Emma
                                                                    Roberts wears a
                                                                    glamorous gown for her
                                                                    fashion designer pal's
                                                                    wedding
                                                                    Elkin fashion designer


                                                                      Geri Horner is fresh-
                                                                      faced and glamorous
                                                                    in chic all-black
                                                                    ensemble after night on
                                                                    the town for husband
                                                                    Christian's birthday



                                                                      'I'm back at it!' Kim
                                                                      Zolciak reveals she will
                                                                    return to Dancing With
                                                                    The Stars for next
                                                                    week's finale after
                                                                    overcoming heart
                                                                    surgery and mini stroke


                                                                      'Here she is!' David
                                                                      Faustino and fiancée
                                                                    Lindsay Bronson
                                                                    welcome daughter Ava
                                                                    Star reportedly popped
                                                                    the question nine months
                                                                    ago


                                                                     Steven Spielberg,
                                                                     Barbra Streisand,
                                                                    Gloria Estefan, and
                                                                    James Taylor! White
                                                                    House taps Obama
                                                                    supporters for
                                                                    Presidential Medal of
                                                                    Freedom

                                                                      Star Wars newcomer
                                                                      Daisy Ridley braves
                                                                    the autumn chill by
                                                                    putting on an extremely
                                                                    leggy display in thigh-
                                                                    skimming navy dress
                                                                    British actress is 23


                                                                      Kendall Jenner slips
                                                                      her tongue into an
                                                                    unsuspecting Kylie's
                                                                    mouth as they get
                                                                    closer than ever in
                                                                    raunchy Snapchat prank
                                                                    She's a cheeky one


                                                                      'You have the part as
                                                                      far as I'm concerned!'
                                                                    Daniel Craig gives Ellen
                                                                    DeGeneres his $7,500
                                                                    Bond watch and urges
                                                                    her to become the first
                                                                    female 007


                                                                      FKA twigs showcases
                                                                      individual style sense
                                                                    in elbow cut-out top and     Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     23 of
                                                                                   priv...   28 22 of 27
                                                                                           Page

                                                                    form-fitting flares as she
                                                                    picks up coffee with
                                                                    pals in Hollywood
                                                                    Robert Pattinson's fiance

                                                                      'It was a learning
                                                                      experience': Lindsey
                                                                    Vonn speaks out about
                                                                    split from Tiger Woods,
                                                                    as she admits she
                                                                    rushed into relationship
                                                                    too soon after divorce


                                                                      Top of the crops! Gigi
                                                                      Hadid flashes her flat
                                                                    stomach in a tiny T-shirt
                                                                    and jeans as she enjoys
                                                                    a swanky lunch with her
                                                                    father
                                                                    Out in Beverly Hills


                                                                      Make-up free Thandie
                                                                      Newton plays doting
                                                                    mom in eye-catching
                                                                    leopard print coat as
                                                                    she strolls through LAX
                                                                    with son Booker
                                                                    The actress is 43


                                                                      Support system: Joey
                                                                      Feek receives a group
                                                                    hug from her daughters
                                                                    after stopping cancer
                                                                    treatment
                                                                    The 40-year-old singer
                                                                    has cervical cancer


                                                                      'There's a whole lot of
                                                                      hope': The Voice offers
                                                                    'love and support to
                                                                    Paris' before the singer
                                                                    steals the show with
                                                                    Christian hymn
                                                                    It was a somber episode


                                                                     Princess Diana's niece
                                                                     Lady Kitty Spencer
                                                                    steps out at the In The
                                                                    Heart Of The Sea
                                                                    premiere in Sydney
                                                                    She's been enjoying life
                                                                    Down Under


                                                                      Ian McShane reveals
                                                                      he is going to be
                                                                    'bringing someone back'
                                                                    in one-off Game Of
                                                                    Thrones appearance...
                                                                    with signs pointing to
                                                                    return of The Hound


                                                                     Pie oh my! Patti
                                                                     LaBelle's sweet potato
                                                                    pies sell out across the
                                                                    country as Walmart
                                                                    sells one every SECOND
                                                                    and they fetch up to $45
                                                                    second hand


                                                                      PICTURE EXCLUSIVE:
                                                                      Tom Hardy spotted
                                                                    enjoying daddy duties
                                                                    for the first time as he
                                                                    goes on family stroll
                                                                    with wife Charlotte Riley
                                                                    and their newborn baby


                                                                     Jenna Dewan-Tatum
                                                                     shares pic of herself
                                                                    as Lucy Lane in
                                                                    Supergirl... as CBS airs
                                                                    Thanksgiving episode a
                                                                    week early in wake of
                                                                    Paris terror attacks


                                                                      Checking in on home:
                                                                      Margot Robbie swaps
                                                                    Hollywood glamour for
                                                                    ripped jeans and plaid
                                                                    shirt as she enjoys
                                                                    afternoon with family in
                                                                    Australia


                                                                      'I walked out loving
                                                                      myself': Shia LaBeouf
                                                                    reunites with Mia Goth
                                                                    after discussing New
                                                                    York City movie
                                                                    marathon of his own
                                                                    films
                                                                                                 Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     24 of
                                                                                   priv...   28 23 of 27
                                                                                           Page

                                                                     Get ready for the
                                                                    sleepless nights!
                                                                    Father-to-be Louis
                                                                    Tomlinson looks tired
                                                                    as he arrives at LAX
                                                                    with Liam Payne to
                                                                    promote new 1D album

                                                                     'I'll be back': Ronda
                                                                     Rousey posts defiant
                                                                    message to Instagram
                                                                    days after she was
                                                                    hospitalized by
                                                                    underdog Holly Holm in
                                                                    UFC title fight


                                                                      Make-up free Kylie
                                                                      Jenner uses under eye
                                                                    gel mask to lift the jet
                                                                    lag and flaunts midriff in
                                                                    a crop top... after 14-
                                                                    hour flight to promote
                                                                    clothes range in Sydney


                                                                     Homeless man facing
                                                                     four years in prison
                                                                    pleads not guilty to
                                                                    attacking NCIS star
                                                                    Pauley Perrette
                                                                    and threatening to kill
                                                                    her


                                                                      Bruce Forsyth, 87,
                                                                      undergoes successful
                                                                    keyhole surgery after
                                                                    doctors discovered an
                                                                    aneurysm following
                                                                    recent fall at home
                                                                    Veteran entertainer


                                                                      Swinging! Fargo star
                                                                      Kirsten Dunst arrives
                                                                    in chic '60s-style dress
                                                                    at Literary Awards
                                                                    Festival
                                                                    Actress opted for a bold
                                                                    print as she attended
                                                                    bash in Beverly Hills

                                                                      PICTURE EXCLUSIVE:
                                                                      Matt Damon sports a
                                                                    bleeding head wound
                                                                    and wields a gun as he
                                                                    films dramatic scenes
                                                                    for the fifth Bourne
                                                                    movie in London


                                                                     Another night of Glory!
                                                                     Denzel Washington to
                                                                    be honored with
                                                                    Lifetime Achievement
                                                                    Award at 2016 Golden
                                                                    Globes
                                                                    Will accept honor at
                                                                    January ceremony

                                                                      Kaley Cuoco steps out
                                                                      with wet hair and pink
                                                                    sweatpants for yoga
                                                                    following reunion with 8
                                                                    Simple Rules co-star
                                                                    David Spade
                                                                    Newly single 29-year-old


                                                                      It's a family affair!
                                                                      Cody Simpson and
                                                                    sister Alli step out with
                                                                    father Brad as they
                                                                    enjoy a shopping spree
                                                                    in Hollywood
                                                                    The fair-haired trio were
                                                                    spotted in Los Angeles

                                                                      Shaken, not stirred!
                                                                      Daniel Craig reveals
                                                                    the cocktails James
                                                                    Bond rejected before
                                                                    settling for a martini on
                                                                    Jimmy Kimmel Live
                                                                    Promoting Spectre film


                                                                     Late night talk show
                                                                     host James Corden
                                                                    and his wife take a
                                                                    break from the kids and
                                                                    enjoy a romantic date
                                                                    night out on the town
                                                                    The English host is 37


                                                                      Benedict
                                                                      Cumberbatch's wife
                                                                    Sophie Hunter
                                                                    showcases her slim
                                                                    figure in folksy floral      Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     25 of
                                                                                   priv...   28 24 of 27
                                                                                           Page

                                                                    dress as she steps out
                                                                    without her leading
                                                                    man

                                                                      Cate Blanchett cuts an
                                                                      elegant figure in
                                                                    unusual dress at Carol's
                                                                    NYC premiere... as on-
                                                                    screen lover Rooney
                                                                    Mara vamps it up in
                                                                    leather and lace


                                                                     'We bonded': Drew
                                                                     Barrymore insists on
                                                                    WWHL that she's on
                                                                    good terms with Martha
                                                                    Stewart despite
                                                                    apparent snubbing on
                                                                    Ellen


                                                                      Jesy Nelson bares
                                                                      some bust in a
                                                                    lingerie-style top while
                                                                    Perrie Edwards covers
                                                                    up in a chic nude coat
                                                                    as Little Mix make Radio
                                                                    1 appearance


                                                                      For those who needed
                                                                      reminding!
                                                                    Christopher Nolan's
                                                                    masterpiece Memento is
                                                                    getting a remake... but
                                                                    fans can't figure out
                                                                    why
                                                                    2000 mind-warping film

                                                                      Should you EVER get
                                                                      back with an ex? If you
                                                                    still have chemistry with
                                                                    an old flame (like Liz
                                                                    Hurley), take our quiz to
                                                                    find out
                                                                    Rekindling the chemistry


                                                                      'But let's not forget,
                                                                      before we fight, to
                                                                    love': Trevor Noah
                                                                    forgoes comedy to call
                                                                    Paris attacks 'an attack
                                                                    on humanity' in opening
                                                                    of The Daily Show


                                                                     'Tis the season! Amy
                                                                     Poehler dons festive
                                                                    silver mini-skirt for
                                                                    Worldwide Orphans
                                                                    Gala in NYC
                                                                    44-year-old Golden Globe
                                                                    winner


                                                                      Alessandra Ambrosio
                                                                      cleans up nicely as
                                                                    she bares her sexy
                                                                    midriff and shows off
                                                                    toned tummy after a
                                                                    yoga session
                                                                    The supermodel is 34


                                                                      Nigella faces
                                                                      ANOTHER backlash
                                                                    over her simple TV
                                                                    recipes as she makes a
                                                                    baked lettuce and fried
                                                                    egg dish (and even
                                                                    'burns it')


                                                                      Jennifer is
                                                                      Hollywood's 'most
                                                                    valuable' star: Hunger
                                                                    Games actress named
                                                                    'leading movie star of
                                                                    her generation' as she
                                                                    tops poll for second
                                                                    year

                                                                      Naomi Watts clutches
                                                                      Paris travel book for
                                                                    kids as she takes her
                                                                    tiny dog for a walk in
                                                                    New York
                                                                    Her book is called 'Paris
                                                                    with Kids'


                                                                      'If I say anything more
                                                                      I'll explode': Ryan
                                                                    Gosling confirms he is
                                                                    to star in Blade Runner
                                                                    2... but keeps tight-
                                                                    lipped on details
                                                                    Long expected reboot

                                                                                                Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     26 of
                                                                                   priv...   28 25 of 27
                                                                                           Page

                                                                    Adele shows off her
                                                                    dramatically slimmer
                                                                    figure in waist-defining
                                                                    black dress... as she
                                                                    gives fans a sneak peek
                                                                    at her next single When
                                                                    We Were Young

                                                                      The Huntsman
                                                                      releases stunning new
                                                                    posters of Chris
                                                                    Hemsworth and his
                                                                    leading ladies Charlize
                                                                    Theron, Emily Blunt and
                                                                    Jessica Chastain


                                                                      Sharon Stone, 57, is as
                                                                      fresh faced as ever
                                                                    while channeling her
                                                                    inner rock chick in
                                                                    leather trousers and
                                                                    leopard print coat at
                                                                    LAX airport


                                                                      Puppy love! Liam
                                                                      Hemsworth and ex-
                                                                    fiancée Miley Cyrus are
                                                                    reunited as they team
                                                                    up to adopt a six-month-
                                                                    old pooch
                                                                    All for a good cause


                                                                     He must Driver crazy
                                                                     in love! Grinning
                                                                    Minnie is a picture of
                                                                    happiness on romantic
                                                                    stroll with art writer
                                                                    beau Neville Wakefield
                                                                    Had the look of love


                                                                     Adam Sandler updates
                                                                     his Chanukah Song
                                                                    again... and David
                                                                    Beckham, Shia LaBeouf
                                                                    and Scarlett Johansson
                                                                    make the cut
                                                                    His comedy anthem


                                                                      Porsche says Paul
                                                                      Walker 'was
                                                                    responsible for his own
                                                                    death in the fiery crash
                                                                    of a 2005 Carrera GT'
                                                                    His daughter Meadow is
                                                                    suing the company


                                                                     Reese Witherspoon
                                                                     braves the chilly
                                                                    weather in a camel coat
                                                                    and knee high boots
                                                                    ensemble visiting LA
                                                                    spa
                                                                    Ready for down time


                                                                      Battle of the brothers!
                                                                      Liam Hemsworth
                                                                    promotes final Hunger
                                                                    Games installment with
                                                                    a TV appearance...as
                                                                    Chris' new poster drops
                                                                    for The Huntsman


                                                                      Scott Disick steps out
                                                                      looking downcast after
                                                                    rehab stint... as it's
                                                                    revealed son Mason
                                                                    asked 'is dad ever
                                                                    coming home?'
                                                                    Has split from Kourtney


                                                                      Simon Cowell spends
                                                                      quality time with his
                                                                    lookalike son Eric
                                                                    during family film night
                                                                    He's recently spoken of
                                                                    his love of fatherhood in
                                                                    his 50s


                                                                      Divorce time! Sarah
                                                                      Jessica Parker goes
                                                                    from uptown chic to
                                                                    downtown street on-set
                                                                    of new HBO comedy
                                                                    Filming scenes for her
                                                                    upcoming show


                                                                     Pregnant Chrissy
                                                                     Teigen shows off
                                                                    growing baby bump in a
                                                                    clinging grey dress as
                                                                    she takes her precious
                                                                    pooch for a walk            Home   Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     27 of
                                                                                   priv...   28 26 of 27
                                                                                           Page

                                                                    She's starting to show

                                                                      Plaits a good look!
                                                                      Leona Lewis swaps
                                                                    her trademark wavy
                                                                    locks for edgy super-
                                                                    long braids as she
                                                                    enjoys a shopping spree
                                                                    at racy retailer Nasty Gal


                                                                      'I eat what I want':
                                                                      Khloe Kardashian
                                                                    gives her holiday diet
                                                                    tips... as her 'obsessive'
                                                                    vacation workouts are
                                                                    revealed in KUWTK
                                                                    Just released her book


                                                                      At home with Lady
                                                                      Gaga: Singer makes
                                                                    homemade pasta in her
                                                                    kitchen and cuddles her
                                                                    fiance Taylor Kinney
                                                                    while enjoying a day of
                                                                    domestic bliss


                                                                     Today's headlines                  Most Read
                                                                             French police raid that left two jihadis
                                                                             dead ‘prevented terror cell from attacking
                                                                             Charles de Gaulle...
                                                                             BREAKING NEWS: Is this the IED used to
                                                                             down Russian jet over Egypt? ISIS magazine
                                                                             releases picture of crude...
                                                                             Homeland Security singled out
                                                                             mastermind of Paris attacks as a security
                                                                             threat six months ago and predicted...
                                                                             'Run baby, run!' British couple reveal how
                                                                             Eagles Of Death Metal lead singer told
                                                                             people to flee for their...
                                                                             EXCLUSIVE: 'On your knees! Show me
                                                                             your back!' Dramatic videos capture
                                                                             moment French police arrest two...
                                                                             Is this the moment Paris mastermind's
                                                                             'blonde wife' blew herself up? Dramatic video
                                                                             captures massive...
                                                                             Obama claims Republicans who want to
                                                                             reject Syrians over terror fears are a
                                                                             'potent' recruiting for ISIS
                                                                             America on edge: Two U.S. flights to Paris
                                                                             diverted by bomb threats; Muslims ejected
                                                                             from Baltimore plane...
                                                                             John Kerry hit with a storm of criticism for
                                                                             saying there was a 'rationale' for the
                                                                             Charlie Hebdo killings -...
                                                                             They will not kill cafe culture: Hundreds enjoy
                                                                             night out in bars and cafes of Paris in
                                                                             defiance of ISIS...
                                                                             Hero police dog blown up by suicide
                                                                             bomber during terrorists' last stand:
                                                                             French police honour Diesel the...
                                                                             Revealed: The enemy within. Nearly
                                                                             SEVENTY are arrested in America over ISIS
                                                                             plots - and they include...
                                                                             Europe on edge: Copenhagen airport is
                                                                             evacuated, London Tube security scare,
                                                                             Germany abandons its football...
                                                                             Belgian police questioned two Abdeslam
                                                                             brothers months before the Paris attacks and
                                                                             KNEW they were...
                                                                             France turns the screw: Dramatic footage
                                                                             shows joint airstrikes with Russia
                                                                             targeting Raqqa training...
                                                                             'Aux armes, citoyens!' Fan's video shows the
                                                                             incredibly emotional Wembley moment when
                                                                             English and French...
                                                                             Defiant Parisians share messages of
                                                                             'love', 'compassion' and 'solidarity' in a
                                                                             poignant video in the wake of...
                                                                             Turkey fans BOO during pre-match minute's
                                                                             silence for the victims of Paris attacks and
                                                                             chant 'Allahu Akbar'...
                                                                             'We are in the sights of ISIS': German spy
                                                                             chief issues chilling warning after football
                                                                             match is abandoned...
                                                                             The Syrian passports to terror: EIGHT
                                                                             migrants have got into Europe with same
                                                                             papers as those found on...
                                                                             Family's fears for New Yorker who quit his
                                                                             job and vanished as it emerges his
                                                                             passport was scanned in Paris...
                                                                             Facebook activates 'Safety Check' feature for
                                                                             deadly Nigerian blasts after it was criticised
                                                                             for using it in...
                                                                                                        Home          Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
         Case
Flight logs     1:15-cv-07433-LAP
            reveal trips Bill Clinton andDocument  1201-26
                                         Alan Dershowitz took Filed 01/27/21
                                                              on Jeffrey        Page
                                                                         Epstein's     28 of
                                                                                   priv...   28 27 of 27
                                                                                           Page

                                                                                                                                        British Muslim groups take out advert
                                                                                                                                        unreservedly condemning terror attacks in
                                                                                                                                        Paris 'with one voice' and...
                                                                                                                                        Fresh fears ISIS is using refugee crisis to
                                                                                                                                        smuggle into Europe as Turkish police arrest
                                                                                                                                        eight suspects are...
                                                                                                                                        The quiet hero of Paris: Ex-marine who
                                                                                                                                        was in La Belle Equipe when terrorists
                                                                                                                                        struck saved his lover by...
                                                                                                                                        Charlie Sheen's 'sex contract' revealed:
                                                                                                                                        Partners were forced to sign non-disclosure
                                                                                                                                        form before meeting...
                                                                                                                                        REVEALED: How Charlie Sheen spent
                                                                                                                                        over $1.6million in a YEAR on prostitutes
                                                                                                                                        while HIV-positive as famous...
                                                                                                                                        Martin Sheen chokes up talking about
                                                                                                                                        'courageous' Charlie and reveals he fully
                                                                                                                                        supported his son going...
                                                                                                                                        How Charlie Sheen's HIV was rendered
                                                                                                                                        'undetectable': Drugs and intensive
                                                                                                                                        treatment program turn the virus...

                                                                                                                                 MORE HEADLINES




                                                                                                                              FROM THE
                                                                                                                              MAKERS OF
                                                                                                                              CANDY CRUSH
                                                                                                                              Farm Heroes Saga, the #4
                                                                                                                              Game on iTunes. Play it
                                                                                                                              now!

                                                                                                                                                                             more




       Back to top
       Home U.K. News Sports U.S. Showbiz Australia Femail Health Science Money Video Travel Columnists

                     Sitemap Archive Video Archive Topics Index Mobile Apps Screensaver RSS Text-based site Reader Prints Our Papers Top of page
                                                         Daily Mail Mail on Sunday This is Network This is Money
                                                         Metro Jobsite Mail Travel Zoopla.co.uk Prime Location

                                                                       Published by Associated Newspapers Ltd
                                                           Part of the Daily Mail, The Mail on Sunday & Metro Media Group

                                                                            © Associated Newspapers Ltd
                            Contact us   How to complain      Advertise with us   Syndication  Work with Us      Terms      Privacy policy & cookies




                                                                                                                                                                  Home          Top




http://www.dailymail.co.uk/news/article-2922773/Newly-released-flight-logs-reveal-time... 11/18/2015
